FINANCIAL STATEMENTS AND INDEPENDENT AUDITOR'S REPORT LAUREL CREEK APARTMENTS (A California Limited Partnership) DECEMBER 31, 2007 LAUREL CREEK APARTMENTS (A California Limited Partnership) TABLE OF CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 FINANCIAL STATEMENTS: BALANCE SHEET 4 STATEMENT OF INCOME, EXPENSES AND CHANGES IN PARTNERS' CAPITAL 6 STATEMENT OF CASH FLOWS 7 NOTES TO FINANCIAL STATEMENTS 8 SUPPLEMENTARY INFORMATION: INDEPENDENT AUDITOR'S REPORT ON INFORMATION ACCOMPANYING THE BASIC FINANCIAL STATEMENTS 12 ANALYSIS OF REPLACEMENT RESERVE ACCOUNT 13 CALCULATION OF CASH DISTRIBUTION 14 PAILET, MEUNIER and LeBLANC, L.L.P. Certified Public Accountants Management Consultants REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners Laurel Creek Apartments San Luis Obispo, California We have audited the accompanying balance sheet of Laurel Creek Apartments, as of December 31, 2007 and the related statements of operations, changes in partners' capital and cash flows for the year then ended. These financial statements are the responsibility of the partnership's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the Standards of the Public Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The partnership has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the partnership's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Laurel Creek Apartments as of December 31, 2007 and the results of its operations, changes in partners' capital and cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ PAILET MEUNIER AND LEBLANC, L.L.P. Metairie, Louisiana April 15, 2008 3421 N. Causeway Blvd., Suite 701. Metairie, LA 70002Telephone (504) 837-0770. Fax (504) 837-7102 Member of 1GAF Worldwide - Member Firms in Principal Cities . PCAOB - Public Company Accounting Oversight Board AICPA Centers . Center for Public Company Audit Firms (SEC) Governmental Audit Quality Center . Private Companies Practice Section (PCPS) 3 LAUREL CREEK APARTMENTS (A California Limited Partnership) BALANCE SHEET DECEMBER 31, 2007 ASSETS Current Assets Cash and equivalents $ Accounts receivable Prepaid expenses Total Current Assets Restricted Reserves Security Deposits Land, Structures and Equipment, Net of Accumulated Depreciation of $941,823 Organizational Costs, Net of Accumulated Amortization of $24,000 Total Assets $ See accompanying notes 4 LAUREL CREEK APARTMENTS (A California Limited Partnership) BALANCE SHEET DECEMBER 31, 2007 LIABILITIES AND PARTNERS' CAPITAL Current Liabilities Accounts payable - other $ Accounts payable - related party Security deposits payable Current portion of long-term debt Total Current Liabilities Long-term Debt Total Liabilities Partners' Capital General Partner Limited Partner Total Partners' Capital Total Liabilities and Partners' Capital $ See accompanying notes 5 LAUREL CREEK APARTMENTS (A California Limited Partnership) STATEMENT OF INCOME, EXPENSES AND CHANGES IN PARTNERS' CAPITAL DECEMBER 31, 2007 Operating Income Rental income $ Tenant charges Other Total Operating Income Operating Expenses Administration Insurance and taxes Maintenance Utilities Depreciation and amortization Total Operating Expenses Net Income from Operations Other Income and (Expenses) Interest income Interest expense ) Net Other Income and (Expenses) ) Net Income Beginning Partners' Capital Partner withdrawals ) Ending Partners' Capital $ See accompanying notes 6 LAUREL CREEK APARTMENTS (A California Limited Partnership) STATEMENT OF CASH FLOWS YEAR ENDED DECEMBER 31, 2007 Cash flows from operating activities: Net Income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (Increase) decrease in accounts receivable ) (Increase) decrease in prepaid expenses 54 Increase (decrease) in accounts payable - other Increase (decrease) in accounts payable - related parties ) Total adjustments Net cash provided (used) by operating activities Cash flows from investing activities: (Deposit) withdrawal reserve ) Purchases of capital assets ) Net cash provided (used) by investing activities ) Cash flows from financing activities: Capital withdrawals ) Principal payments on long-term debt ) Net cash provided (used) by financing activities ) Net increase (decrease) in cash and equivalents Cash and equivalents, beginning of year Cash and equivalents, end of year $ Supplemental disclosures of cash flow information: Cash paid during the year for: Interest Expense $ See accompanying notes 7 LAUREL CREEK APARTMENTS (A California Limited Partnership) NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2007 NOTE A - NATURE OF OPERATIONS The Laurel Creek Apartments is a California Limited Partnership which was formed on May 17, 1994. The partnership was formed to construct, acquire, own, operate, maintain, manage, lease, sell, mortgage or otherwise dispose of a 24-unit apartment complex located in the City of San Luis Obispo, California. As of the report date there are two partners in the partnership, consisting of one general partner and one limited partner. NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of accounting The Partnership prepares its financial statements on the accrual basis of accounting consistent with accounting principles generally accepted in the United States of America. Under this method revenues are recognized when they are earned and expenses are recognized when they are incurred. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results may differ from those estimates. Fixed assets and depreciation Fixed assets are carried at cost. Expenditures for the fixed assets are capitalized. Maintenance and repairs are charged to operations. Depreciation is calculated using the straight-line basis over the estimated useful lives. Income Taxes Taxable income or expenses and related tax credits are not reflected as expenses or credits of the Partnership. These items are the responsibility of the individual partners. 8 LAUREL CREEK APARTMENTS (A California Limited Partnership) NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2007 NOTE C - CASH Cash consists of $83,312 deposited into money market accounts and $951 on deposit with the State of California Local Agency Investment Fund. At December 31, 2007, the amount deposited into the money market accounts and the Local Agency Investment Fund earned interest at 5.00% and 4.96%, respectively. NOTE D - RESTRICTED CASH Restricted cash consists of $70,404 maintained in a money market account earning 5.00% interest. This cash consists of $61,158 reserved for the replacement of fixed assets and $9,246 for the repayment of tenant's security deposits. NOTE E - LAND, STRUCTURES AND EQUIPMENT Property and equipment and accumulated depreciation consist of the following: Cost Accumulated Depreciation Land $ $ - Building Equipment Total $ $ Depreciation expense for the year ended December 31, 2007, amounted to $67,950. NOTE F - ORGANIZATION COSTS Organization costs and accumulated amortization consist of the following: Cost Accumulated Depreciation Organization costs $ $ Amortization expense for the year ended December 31, 2007, amounted to $1,667. 9 LAUREL CREEK APARTMENTS (A California Limited Partnership) NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2007 NOTE G - NOTE PAYABLE The Agency has a mortgage note payable to the First Bank of San Luis Obispo. The note requires principal and interest payments totaling $6,385 each month until May 18, 2009. The note bears interest at 7.25% per annum. The following is a schedule of the debt payment requirements to maturity: Year ending December 31, $ Total $ NOTE H - RELATED PARTIES The accounting and administrative functions of the partnership are performed by employees of the Housing Authority of the City of San Luis Obispo (the Authority). Two members of the General Partner's (San Luis Obispo Nonprofit Housing Corporation) Board of Directors are also members of the Board of Commissioner's of the Housing Authority of the City of San Luis Obispo. At December 31, 2007, the partnership owed the Authority $1,206. During the year ended December 31, 2007, the partnership paid the Authority $35,415 in administrative costs, maintenance expenses and management fees. NOTE I - LAND DONATION AND LEASE The land upon which the Laurel Creek Apartments were built was originally leased from the City of San Luis Obispo (the City) by the Housing Authority of the City of San Luis Obispo (the Authority). This lease agreement was later assigned from the Authority to the San Luis Obispo Nonprofit Housing Corporation (the Corporation). The lease was later assigned to the Laurel Creek Apartments Partnership. Each of the above mentioned agencies have common board members or in some other manner have oversight responsibilities over the other organizations which would qualify them as related parties. The lease expires on April 29, 2046. The provisions for extending or renewing the lease term are not specified and are contingent upon the continuation of the project being used to provide affordable housing to lower income families. The annual lease payments are $1 per year. The land was recorded on the Agency's books of account at the appraised value on the date the land lease was assigned to the Agency. This appraised value was $275,000. The value of the land was also recorded as a capital contribution from the General Partner on that date. 10 SUPPLEMENTARY INFORMATION 11 PAILET, MEUNIER and LeBLANC, L.L.P. Certified Public Accountants Management Consultants INDEPENDENT AUDITORS' REPORT ON INFORMATION ACCOMPANYING THE BASIC FINANCIAL STATEMENTS To the Partners Laurel Creek Apartments Our audit of the 2007 financial statements presented in the preceding section of this report was for the purpose of forming an opinion on such financial statements taken as a whole. The accompanying information shown on the following pages is presented for purposes of additional analysis and is not a required part of the basic financial statements. Such information has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the 2007 basic financial statements taken as a whole. /s/ PAILET MEUNIER AND LEBLANC, L.L.P. Metairie, Louisiana April 15, 2008 3421 N. Causeway Blvd., Suite 701. Metairie, LA 70002Telephone (504) 837-0770 . Fax (504) 837-7102 Member of IGAF Worldwide - Member Firms in Principal Cities . PCAOB - Public Company Accounting Oversight Board AICPA Centers . Center for Public Company Audit Firms (SEC) Governmental Audit Quality Center . Private Companies Practice Section (PCPS) 12 LAUREL CREEK APARTMENTS (A California Limited Partnership) SUPPLEMENTARY INFORMATION - ANALYSIS OF REPLACEMENT RESERVE ACCOUNT DECEMBER 31, 2007 Balance of replacement reserve account - Beginning of Year $ Contributions to account during the fiscal year ended December 31, 2007 Balance of replacement reserve account - End of Year $ Note: The replacement reserve account appears to have been fully funded during the fiscal year ended December 31, 2007. 13 LAUREL CREEK APARTMENTS (A California Limited Partnership) SUPPLEMENTARY INFORMATION - CALCULATION OF CASH DISTRIBUTION DECEMBER 31, 2007 Net Income for the year ended December 31, 2007 $ Add: Depreciation expense Add: Amortization expense Deposits to Replacement Reserve Account ) Debt Service (Mortgage Loan) ) Adjusted cash available from operations through December 31, 2007 $ Net cash available for disbursement $ Limited Partner Distribution 75% $ General Partner Distribution 25% Total Partner Distributions for the fiscal year ended December 31, 2007 $ 14
